Judgment, Supreme Court, New York County (Harold B. Beeler, J.), entered May 24, 2005, dismissing this CPLR article 78 proceeding on respondent’s motion, unanimously affirmed, without costs.
Petitioner never made proper service upon respondent, and in any event, the petition was untimely, having been brought more than two years after petitioner was notified of her termination (see Matter of Lipton v New York City Bd. of Educ., 284 AD2d 140 [2001]). Were we to reach the merits, we would find that petitioner, a probationary employee, failed to establish that her termination was in bad faith, for a constitutionally impermissible reason or in violation of law (see Matter of Swinton v Safir, 93 NY2d 758, 763 [1999]; Matter of York v McGuire, 63 NY2d 760 [1984]). Concur—Andrias, J.E, Sullivan, Williams, Sweeny and Malone, JJ.